           Case 1:15-cv-12345-MLW Document 141 Filed 04/22/19 Page 1 of 5



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

    ARKANSAS TEACHER RETIREMENT
                                                      Civ. A. No. 15-12345-MLW
    SYSTEM, THE CITY OF BRISTOL PENSION
    FUND, and THE CITY OF OMAHA POLICE
                                                      CLASS ACTION
    AND FIRE RETIREMENT SYSTEM, on
    behalf of themselves and all others similarly
    situated,
                                                      ECF CASE
                         Plaintiffs,

              v.

    INSULET CORPORATION, DUANE
    DESISTO, PATRICK J. SULLIVAN,
    ALLISON DORVAL, and BRIAN ROBERTS

                         Defendants.



                              LEAD PLAINTIFFS’ MOTION
                         FOR APPROVAL OF DISTRIBUTION PLAN

          Lead Plaintiffs Arkansas Teacher Retirement System, the City of Bristol Pension Fund,

and the City of Omaha Police and Fire Retirement System (collectively, “Lead Plaintiffs”), upon

the accompanying Declaration of Michelle Kopperud in Support of Lead Plaintiffs’ Motion for

Approval of Distribution Plan (the “Kopperud Declaration”),1 submitted on behalf of the Court-

approved Claims Administrator, Analytics Consulting, LLC (“Analytics”), and the accompanying

Memorandum in Support of Lead Plaintiffs’ Motion for Approval of Distribution Plan, hereby

move this Court for entry of the [Proposed] Order Approving Distribution Plan (the “Distribution

Order”), which will, inter alia:



1
  All terms with initial capitalization not otherwise defined herein shall have the meanings ascribed
to them in the Kopperud Declaration or in the Stipulation of Settlement dated February 8, 2018
(ECF No. 110).
 Case 1:15-cv-12345-MLW Document 141 Filed 04/22/19 Page 2 of 5



(i)     approve the administrative determinations of Analytics accepting and rejecting

        Claims submitted in connection with the Settlement reached in the above-captioned

        Action as stated in the Kopperud Declaration;

(ii)    direct that proceeds of the Settlement be distributed to Authorized Claimants

        following the Effective Date of the Settlement, which will occur when (a) the Court

        enters the Final Judgment Approving Class Action Settlement and Order of

        Dismissal with Prejudice (ECF No. 130-1) (the “Judgment”), or an alternative form

        of judgment that is not objected to by the Settling Parties (“Alternative Judgment”),

        and (b) the Judgment (or Alternative Judgment) has become Final and non-

        appealable;

(iii)   direct that the amount to be distributed in the Initial Distribution shall be the full

        Settlement Amount plus all interest accrued (the “Settlement Fund”) less

        (a)    the total amount of attorneys’ fees and expenses requested in Lead
               Counsel’s pending motion for fees and expenses (ECF No. 127) (and which
               also includes Lead Plaintiffs’ request for a service award to reimburse them
               for the time their employees spent prosecuting this action) (the “Fee and
               Expense Application”), with the further proviso that such total amount shall
               continue to remain in escrow, under the jurisdiction of the Court, until the
               Court rules on that Application;

        (b)    the amount of Analytics’ fees and expenses incurred and estimated to be
               incurred in the administration of the Settlement (to the extent approved by
               the Court); and

        (c)    the amount of any taxes and estimated taxes paid or to be paid, the costs of
               preparing appropriate tax returns, and any escrow fees;

(iv)    approve the recommended plan for distributing any funds remaining after the Initial

        Distribution;

(v)     release all claims against various persons and entities related to the administration

        of the Settlement; and



                                          2
       Case 1:15-cv-12345-MLW Document 141 Filed 04/22/19 Page 3 of 5



      (vi)   authorize the destruction of Proofs of Claim and supporting documents at an

             appropriate time, as set forth in the proposed Distribution Order.

      The proposed Distribution Order is attached as Exhibit 1.

DATED: April 22, 2019                         Respectfully submitted,

                                              BERNSTEIN LITOWITZ BERGER
                                                & GROSSMANN LLP

                                              By: /s/ James A. Harrod
                                              James A. Harrod (admitted pro hac vice)
                                              Rebecca E. Boon (admitted pro hac vice)
                                              1251 Avenue of the Americas, 44th Floor
                                              New York, New York 10020
                                              Telephone: (212) 554-1400
                                              Facsimile: (212) 554-1444
                                              jim.harrod@blbglaw.com
                                              rebecca.boon@blbglaw.com


                                              SCOTT+SCOTT ATTORNEYS AT LAW LLP

                                              By: /s/ William C. Fredericks
                                              William C. Fredericks (admitted pro hac vice)
                                              Sean T. Masson (admitted pro hac vice)
                                              The Helmsley Building
                                              230 Park Avenue, 17th Floor
                                              New York, New York 10169
                                              Telephone: (212) 223-6444
                                              Facsimile: (212) 223-6334
                                              wfredericks@scott-scott.com
                                              smasson@scott-scott.com

                                              Co-Lead Counsel for the Settlement Class




                                              3
Case 1:15-cv-12345-MLW Document 141 Filed 04/22/19 Page 4 of 5



                             BERMAN TABACCO
                             Steven J. Buttacavoli (BBO #651440)
                             One Liberty Square
                             Boston, MA 02109
                             Tel: (617) 542-8300
                             Fax: (617) 542-1194
                             sbuttacavoli@bermantabacco.com

                             Local Counsel for the Settlement Class




                              4
        Case 1:15-cv-12345-MLW Document 141 Filed 04/22/19 Page 5 of 5



                               CERTIFICATE OF SERVICE

       I hereby certify that on April 22, 2019, I caused the foregoing Lead Plaintiffs’ Motion for

Approval of Distribution Plan and the attached [Proposed] Order Approving Distribution Plan to

be filed with the Clerk of the Court using the CM/ECF system, which will send notification of

such filing to the email addresses of the registered participants as identified on the Notice of

Electronic Filing.


                                                      /s/ James A. Harrod
                                                         James A. Harrod




                                                0
